159 F.3d 1351
Holly Jess, Executrix of Estate of David E. Weeks, Jr.,Jacob Aaron Jess, By his Natural Guardian and Next Friend,Holly Jess, Luke David Jess, By his Natural Guardian andNext Friend, Holly Jess, Nathan Daniel Jess, By his NaturalGuardian and Next Friend, Holly Jess, Sarah Jess, By herNatural Guardian and Next Friend, Holly Jess, Leah Jess, Byher Natural Guardian and Next Friend, Holly Jess, JoshuaMark Jess, By his Natural Guardian and Next Friend, Holly
NO. 96-2156
United States Court of Appeals,Third Circuit.
July 27, 1998
Appeal From:  E.D.Pa. ,No.94cv07211

1
Reversed.